Citation Nr: 0505394	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-02 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for epilepsy.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active military service from December 1942 to 
May 1944.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a November 2002 decision rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.

When the veteran's case was before the Board in January 2004 
is was remanded for additional development and adjudication.  
It was returned to the Board in February 2005.

The issue of entitlement to an increased rating for epilepsy 
is addressed in the below decision, and the issue of TDIU is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issues decided herein has been 
obtained.

2.  The veteran has confirmed epilepsy, but has not had a 
seizure of any type since 1994.

3.  The veteran experiences mild depression and anxiety 
secondary to his epilepsy.


CONCLUSION OF LAW

1.  The schedular requirements for an increased rating for 
epilepsy have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Codes 8910, 8911, 8914 (2004).

2.  A separate evaluation for depression as secondary to 
epilepsy is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Codes 8910, 8911, 8914 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with section 
5103(a)/§ 3.159 because an initial AOJ adjudication had 
already occurred.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In the present case, the veteran's claim for increase and 
TDIU was received in August 2002.  The RO responded with a 
letter dated in October 2002, which instructed veteran 
regarding the evidence necessary to substantiate his claim 
for TDIU and requested that he identify evidence supportive 
of the claim.  

In March 2004, the veteran was contacted and instructed that 
he should submit or identify any evidence or information in 
support of his appeal.  The letter outlined the evidence of 
record and noted the evidence that VA was obligated to 
obtain.  The veteran was also told that reasonable efforts 
would be made to obtain sufficiently identified evidence.

The Board also observes that the veteran was advised, via a 
January 2003 Statement of the Case and a July 2004 
Supplemental Statement of the Case of the information and 
evidence necessary to substantiate his claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent treatment records have been obtained 
and the veteran has been afforded VA examinations.  Neither 
the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  However, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability at issue.  

Service connection was originally granted for epilepsy in May 
1944.  A 50 percent rating was assigned.  The veteran has 
been in receipt of a 60 percent rating since at least 1959.  
That rating, having been in effect for over 20 years, is 
protected.  38 C.F.R. § 3.951(b) (2004).

The veteran submitted the instant claim for increase in 
August 2002.  In an October 2002 release of information form, 
the veteran's wife indicated that he had been an inpatient at 
the Heinz VA Medical Center (VAMC) for the previous two and 
one half years and that all of his current and previous 
records were on file with VA.

VA treatment records for the period from January 2000 to 
April 2004 indicate that the veteran was seen regularly and 
eventually admitted to a VA long-term care facility in April 
2000.  His medical history included diffuse vascular disease, 
vascular dementia, sleep apnea, diabetes mellitus, history of 
seizure disorder with no apparent recent episodes and history 
of depression.  A history of cerebrovascular disease and 
lacunar infarcts was also noted.  

Psychology notes recorded during the period discussed above 
indicate that the veteran reported a depressed mood.  In 
March 2003 he was transferred to a VA Medical Center due to 
increasing depression and suicidal ideation.  A CAT scan of 
his head revealed severe generalized cerebral atrophy and a 
lesion compatible with an old lacunar infarct.  

A VA psychological examination was conducted in April 2004.  
The examiner noted that the evaluation consisted of a review 
of the electronic medical record, the veteran's claims 
folder, interviews with staff at the long-term care facility 
and a clinical interview with the veteran.  The examiner 
noted the January 1948 examination report included a 
statement that the veteran tended to feel dependent, 
inadequate and insecure due to his experience with seizures.  
She also noted that a December 1949 examination report 
indicated that the veteran's social adjustment was limited 
due to his fear of spells.  She indicated that the next 
documentation of psychological symptoms was upon the 
veteran's hospitalization in 1986.  She indicated that the 
veteran had been treated since at least 1992 for major 
depression, and that despite continuous antidepressant 
medication he had periodically experienced suicidal ideation.  
She noted that the veteran was admitted to the long-term care 
facility in April 2000 and had undergone psychotherapy since 
that time. She pointed out that the veteran had been 
diagnosed with mild to moderate dementia, likely vascular in 
nature.  Psychiatric diagnoses included dementia not 
otherwise specified, dysthymic disorder and major depressive 
disorder.  The examiner concluded that the veteran had 
experienced at least mild depression and anxiety over the 
years which was directly related to his seizure disorder.  
She pointed out that the symptoms began shortly after the 
onset of seizures and appeared to have coincided with the 
intensity of his seizure symptoms.

A VA neurology examination was carried out in May 2004.  The 
examiner noted that the veteran suffered from dementia and 
was unable to provide a relevant history.  On review of the 
medical records, he indicated that from 1944 until 1963, 
there was a history of two minor seizures per week and eight 
major seizures per year.  There was also a suggestion that 
the veteran had experienced one or two tonic-clonic seizures 
in 1993 or 1994, but no major seizures since that time.  The 
examiner indicated that the recent history revealed no 
evidence of discrete minor episodes of altered consciousness 
with a pre or post-ictal state,  automatisms, tonic-clonic or 
akinetic manifestations.  On physical examination, the 
veteran was not oriented except to self.  He was non-
ambulatory.  During the examination, there was no evidence of 
episodic alteration of consciousness, episodic altered verbal 
responsiveness, tonic-clonic activity, or automatisms.  There 
was no evidence for on-going major or minor seizure activity.  
The examiner concluded that the veteran was disabled and 
unemployable on the basis of nonservice connected 
disabilities.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994)

Where epilepsy is manifested by grand mal or petit seizures, 
a rating of 100 percent will be awarded with an average of at 
least 1 major seizure per month over the last year.  Where 
seizures are averaging at least 1 major seizure in 3 months 
over the last year or more than 10 minor seizures weekly, an 
80 percent rating is warranted.  Where seizures are averaging 
at least 1 major seizure in 4 months over the last year, or 
9-10 minor seizures per week, a 60 percent rating is awarded.  
Where there is at least 1 major seizure in the last 6 months 
or 2 in the last year, or averaging at least 5 to 8 minor 
seizures weekly, a 40 percent rating is assigned.  Where 
there has been at least 1 major seizure in the last 2 years; 
or at least 2 minor seizures in the last 6 months, a 20 
percent rating is awarded.  A confirmed diagnosis of epilepsy 
with a history of seizures merits a 10 percent rating.

Note (1): A major seizure is characterized by the generalized 
tonic-clonic convulsion with unconsciousness.  Note (2): A 
minor seizure consists of a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head ("pure" 
petit mal), or sudden jerking movements of the arms, trunk, 
or head (myoclonic type) or sudden loss of postural control 
(akinetic type).  38 C.F.R. § 4.124a, Codes 8910, 8911.

In the present case, the evidence confirms that the veteran 
has not experienced a grand mal seizure since approximately 
1963.  The record also fails to demonstrate that the veteran 
has suffered from petit seizures since at least 1994, with 
the record noting a suggestion of one or two tonic-clonic 
seizures during that time.  This was confirmed by a VA 
neurologist who, in May 2004, reviewed the veteran's entire 
file.  In fact, although recent medical records are 
voluminous and note that the veteran suffers from a variety 
of medical problems, there is no indication that he has 
experienced any seizure activity in recent years.  
Accordingly, the Board concludes that the veteran's epilepsy 
does not warrant a higher rating.  

However, the Board observes that the diagnostic criteria for 
the epilepsies also indicate that where a psychoneurotic 
disorder is diagnosed and shown to be secondary to or 
directly associated with epilepsy, it will be rated 
separately, under the appropriate diagnostic code.  In this 
regard the Board notes that the April 2004 psychological 
examiner concluded that the veteran had experienced at least 
mild depression and anxiety over the years which was directly 
related to his seizure disorder, given that the depression 
began shortly after the onset of seizures and appeared to 
have coincided with the intensity of his seizure symptoms.  
Therefore, the Board finds that a separate evaluation is 
warranted for the veteran's diagnosed depression.


ORDER

Entitlement to an increased rating for epilepsy is denied.

Entitlement to a separate evaluation for depression as 
secondary to epilepsy is granted.


REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the remaining 
issues on appeal.

As discussed above, a separate evaluation is warranted for 
depression associated with the veteran's service-connected 
epilepsy.  The RO must carry out the Board's grant of such 
benefit and determine the appropriate rating for the 
veteran's depression.  

The grant of a compensable evaluation for the veteran's 
depression could impact favorably on his claim for a total 
rating based on unemployability.  The Board has therefore 
concluded that it would be inappropriate at this juncture to 
enter a final determination on the issue of a total rating 
based on unemployability due to the veteran's service-
connected disabilities.  See Henderson v. West, 12 Vet.App. 
11 (1998), citing Harris v. Derwinski, 1 Vet.App. 180 (1991), 
for the proposition that where a decision on one issue would 
have a "significant impact" upon another, and that impact in 
turn could render any review of the decision on the other 
claim meaningless and a waste of appellate resources, the 
claims are inextricably intertwined.  

In light of these circumstances, the Board has concluded that 
adjudication is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain all VA clinical 
treatment records for the period from 
April 2004 to the present, and associate 
them with the claims folder.

2.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the extent of his anxiety/depression.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  

All clinical manifestations of the 
veteran's depression should be reported 
in detail.  The examiner should provide 
an opinion concerning the degree of 
social and industrial impairment 
resulting from the veteran's depression.  
The examiner should also assign a Global 
Assessment of Functioning score, 
consistent with the DSM IV, based on the 
veteran's depression and any psychiatric 
disorder etiologically related thereto.  
The examiner should explain what the 
assigned score represents.  The complete 
rationale for all opinions expressed must 
be provided in the examination report.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is to be 
advised by the RO that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse effects 
on his claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


